Citation Nr: 1104609	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-28 359	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a cardiac disability, to 
include coronary artery disease, hypertension, cardiomegaly or an 
enlarged heart, chest pain, and residuals of a myocardial 
infarction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1968 to April 1985, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO denied entitlement to service 
connection for a heart disability, hypertension, and a myocardial 
infarction.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.


FINDING OF FACT

The Veteran died on November [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  The Board has received notice through the RO that the 
Veteran died on November [redacted], 2010.  This report was verified in 
the Social Security Administration's Death Index, and a search of 
the archives of a local newspaper.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


